Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner of Record
	The examiner of record has changed from Stuart F Baum to Brian Sullivan.

Claim Status
Claims 1-20 are pending.
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The claims all require soybean variety 86092833.  The closest prior art is taught US Application 16/055735, filed 08/06/2018 by William H. Eby, US Application 15/448488 filed on 03/02/017 by Jason Aaron Long, US Publication 20110252492 A1 published 10/13/2011 by William H. Eby, US Publication 20080250519A published 10/09/2008 by William Eby, and the following published by Justin T. Mason 20150313157 A1 published 11/05/2015, US20150313159 A1 published 11.05/2015, US20150313165 A1 published 11/05/2015, US20150313166 A1 published 11/05/2011, and US 20150313167 A1 published 11/05/2015.  These share many of the characteristics of the instant variety including at least seed coat color, seed coat luster, cotyledon color, leaflet shape, growth habit, and flower color but differs at least in the following traits: genetic background (parentage) and at least a statistically significant difference in height, seed number  and seed oil content.


Requirement of Allowance under 37 CFR 1.801-1.809.
As discussed in the Office action mailed on April 29, 2021, Applicant is informed that an acceptable deposit of 86092833 shall be made in accordance with 37 CFR §§ 1.801-1.809 at or before the payment of the issue fee. Since the application is otherwise in condition for allowance except for the needed deposit and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)). Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seeds within three months after the mailing date of the Notice of Allowance and Issue Fee Due.    The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.    See 37 CFR 1.136(c) and 1.809(c), revised in Changes to the Time Period for Making any Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notices of Allowability mailed on or after May 29, 2001.    Amendments are no longer permitted to be filed after the payment of the issue fee.    See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. 14865, 14869 and 14873 (March 20, 2000), 1233 Off. Gaz. Pat. Office 47, 50 and 54 (April 11, 2000), effective on May 29, 2000.    Failure to make the needed deposit of seeds of the claimed soybean line will result in ABANDONMENT of the application for failure to prosecute.    The deposit statement in the specification and all claims that refer to the instant seeds by name must be amended to include the deposit accession numbers, if 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663
/WEIHUA FAN/Examiner, Art Unit 1663